STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.        2021   KW   1307


VERSUS


EUGENE      FORREST,       III                                     DECEMBER            30,       2021




In   Re:         Eugene       Forrest,      III,    applying      for    supervisory             writs,

                 22nd      Judicial       District       Court,   Parish        of    St.    Tammany,
                 No.    3934- F- 2019.




BEFORE:          WHIPPLE,        C. J.,   PENZATO AND       HESTER,     JJ.


        WRIT     DENIED.


                                                   VGW

                                                   AHP
                                                   CHH




COURT      OF   APPEAL,       FIRST   CIRCUIT



                       r




        DEL'TfLERK            OF   COURT
                 FOR    THE   COURT